Title: 26. To Hendrik Calkoen, 27 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       26. Letter
       Sir
       Amsterdam October 27. 1780
      
      I believe you will be pleased when I tell you that We are now come to the 29th. and last Question, which is
      What are the real Damages Sustained, or still to be suffered by the Loss of Charlestown? and what Influence it has had upon the Minds of the People?
      
      An Interruption of the Commerce of Indigo and Rice. The Loss of many Negroes which the English will steal from the Plantations, and send to the West India Islands for Sale. A great deal of Plunder of every sort. Much Unhappiness among the People. And several Lives of very worthy Men will be lost. But the Climate will be a grave Death to European Troops, and at an immense Expence of Men and Money they will ravage for a while and then disappear.
      The Effect of the surrender of Charleston and the Defeat of Gates, has only been to awaken the People from their dreams of Peace.
      The Artifices of the English, holding out Ideas of Peace, seems to have deceived both the Americans and their Allies, while they were only contriving means to succour Gibraltar, and invade Carolina. The People are now convinced of their Mistake, and generally roused. But these Disasters will have no more Effect, towards Subduing America, than if they had taken a Place in the East Indies.
      I have the Honour to be &c.
      
       John Adams
      
     